Citation Nr: 0002737	
Decision Date: 02/03/00    Archive Date: 02/10/00

DOCKET NO.  98-15 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.

2.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for a prostate disorder.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1953 to May 
1955.

This appeal comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which determined that no new and material 
evidence had been submitted to warrant reopening a claim of 
entitlement to service connection for a psychiatric disorder 
and also denied entitlement to compensation pursuant to 
38 U.S.C.A. § 1151 for a prostate disorder. 



FINDINGS OF FACT

1.  In a decision dated in December 1997, the Board, inter 
alia, denied the veteran entitlement to service connection 
for an acquired psychiatric disorder.

2.  The veteran did not appeal the December 1997 decision, 
nor did he request reconsideration of that decision.

3.  That evidence associated with the claims file subsequent 
to the December 1997 decision, by itself and in connection 
with evidence previously assembled, is not so significant 
that it must be considered to decide fairly the merits of the 
claim.  

4.  The veteran received treatment at a VA facility in 1990 
and May 1991 for Peyronie's disease. 

5.  A prostate disorder is not shown to be causally or 
etiologically related to VA treatment.



CONCLUSIONS OF LAW

1.  The December 1997 Board decision, which denied 
entitlement to service connection for an acquired psychiatric 
disorder, is final.  38 U.S.C.A. § 7103 (West 1991); 
38 C.F.R. § 20.1100 (1999). 

2.  New and material evidence to reopen the claim for service 
connection for a psychiatric disorder has not been submitted.  
38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. § 3.156 
(1999). 

3.  The requirements for compensation pursuant to 38 U.S.C.A. 
§ 1151 for a prostate disorder due to medical treatment by 
the VA have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.358 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence - Psychiatric Disorder

By a decision of December 1997, the Board, inter alia, denied 
entitlement to service connection for an acquired psychiatric 
disorder, and the veteran did not appeal that decision to the 
United States Court of Appeals for Veterans Claims (Court).  
Unless the Chairman of the Board orders reconsideration, all 
Board decisions are final on the date stamped on the face of 
the decision.  See 38 U.S.C.A. §§ 511(a), 7103(a), 7104(a) 
(West 1991 & Supp. 1999); 38 C.F.R. § 20.1100(a) (1999).  The 
law provides that the prior Board decision cannot be modified 
unless evidence submitted in support of the veteran's claim 
to reopen is "new and material" pursuant to 38 U.S.C.A. § 
5108 (West 1991).

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Winters v. 
West, 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. App. 
209 (1999).  The first step is to determine whether new and 
material evidence has been received under 38 C.F.R. 
§ 3.156(a).  Secondly, if new and material evidence has been 
presented, then immediately upon reopening the veteran's 
claim, the VA must determine whether the claim is well-
grounded under 38 U.S.C.A. § 5107(a).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  See Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995).  Third, if the claim is 
found to be well grounded, then the merits of the claim may 
be evaluated after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(a) has been met. 

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a); 
see also Hodge, 155 at 1363.  Further, when determining 
whether the claim should be reopened, the credibility of the 
newly submitted evidence is to be presumed.  See Justus v. 
Principi, 3 Vet. App. 510 (1992).

The previously mentioned December 1997 Board determination 
was predicated on the fact that the earliest medical evidence 
of psychiatric disorder is dated in 1981, many years after 
service; there was no competent evidence of a psychiatric 
disorder during service; there was no competent evidence of a 
psychosis within one year of separation from service; and 
there was no competent evidence attributing the remote onset 
of the disorder to service.  Absent such evidence, the 
veteran's claim for service connection for an acquired 
psychiatric disorder was denied.  In the context of the 
Boards December 1997 decision, due consideration was given to 
the fact that the veteran's service medical records were 
missing.  Accordingly, the Board carefully explained its 
findings and conclusions and considered the benefit-of-the 
doubt rule.  See Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

In the context of the current claim, the veteran has 
submitted several treatment/clinical records from 1997 to 
1998.  The records document that the veteran provided a 
history in April 1997 that he was gassed in service.  He also 
has advanced an argument re-raising the matter of the missing 
service records.

The medical records recently submitted are cumulative of the 
previously established fact that the veteran currently 
suffers from a psychiatric disorder.  However, such records 
do not establish the onset of such a condition as a result of 
the veteran's service.  With respect to the reported history 
of being "gassed," evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
"competent medical evidence."  See LeShore v. Brown, 8 Vet. 
App. 406 (1995).  A bare transcription of a lay history is 
not transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional.  
Significantly, the Board notes that the physician does not 
relate the psychiatric diagnosis of a delusional disorder to 
service.  The veteran's statement concerning missing service 
records adds nothing new to the record that was not already 
of record and fully considered at the time of the December 
1997 decision.  In view of the reasons for the prior denial, 
the newly submitted items of evidence and statements add 
nothing new to the record. 

In sum, given the bases for the prior denial, the evidence 
received since December 1997 is not, by itself or in 
connection with evidence previously assembled, so significant 
that it must be considered to decide fairly the merits of the 
veteran's claim.  As no new and material evidence has been 
presented, the veteran's claim of entitlement to service 
connection for a psychiatric disorder has not been reopened.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Prostate Disorder

As a preliminary matter, the Board notes that the RO has 
addressed the claim regarding entitlement to compensation 
pursuant to 38 U.S.C.A. § 1151 for a prostate disorder on the 
merits.  However, the claim may arguably be more 
appropriately couched as whether new and material evidence 
has been received to warrant reopening a claim of entitlement 
to compensation pursuant to 38 U.S.C.A. § 1151 for a prostate 
disorder, considering that the claim was previously finally 
denied by a December 1997 Board decision.  Notwithstanding, 
taking into consideration the newly submitted evidence that 
the veteran's spouse has participated in some medical 
training, such evidence taken together with her previous 
statements to the effect that VA treatment from May 1991 
caused or negligently overlooked the onset of a prostate 
disorder, the Board is satisfied that new and material 
evidence has been submitted.  

The Board also finds that the veteran has presented a claim 
which is "well-grounded" or plausible within the meaning of 
38 U.S.C.A. § 5107(a).  The Board is also satisfied that the 
duty to assist mandated by 38 U.S.C.A. § 5107(a) has been 
fulfilled.  Given that the RO adjudicated the claim on the 
merits, the Board perceives no prejudice to the veteran by 
the approach taken by the RO since the Board will also 
undertake the adjudication on the merits.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Title 38, United States Code, Section 1151 provides that, 
where a veteran suffers an injury or an aggravation of an 
injury resulting in additional disability by reason of VA 
hospital, medical or surgical treatment, compensation shall 
be awarded in the same manner as if such disability were 
service connected.  Amendments to 38 U.S.C.A. § 1151 made by 
Public Law 104-204 require a showing not only that the VA 
treatment in question resulted in additional disability but 
also that the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable.  Those amendments apply to 
claims for compensation under 38 U.S.C.A. § 1151, which were 
filed on or after October 1, 1997.  See VAOPGCPREC 40-97 
(Dec. 31, 1997).  Therefore, as the veteran filed this claim 
in January 1998, the new standard is applicable. 

The veteran underwent treatment in May 1991 for Peyronie's 
disease, which, according to testimony of record, included 
the doctor telling the veteran to rub fish oil on his 
genitals.  It is maintained that the VA physician negligently 
failed to identify the claimed prostate disorder or, 
alternatively, prescribed an illogical course of treatment.  
In support of the claim is a document purporting to be a 
treatment record from December 1991, advanced as being 
prepared shortly after the subject VA treatment in May 1991, 
which lists the complaint/symptoms as "prostate troublem 
[sic] - nervous."  

The veteran's spouse has provided statements/testimony that 
the veteran's prostate disorder was either caused or 
aggravated by action or inaction of the VA physician in May 
1991.  The veteran has also asserted that she was the person 
responsible for providing treatment for his prostate 
condition.  She has recently provided a photostatic copy of a 
certificate from Tyler Junior College dated in June 1989 and 
indicating that she had successfully completed a course 
entitled "Medication Aide Update" - 7 Contract Hours; .7 
Continuing Education Units.  

The evidence otherwise essentially establishes that the 
veteran was first diagnosed with an additional disability, 
that is, benign prostate hypertrophy, in 1995, nearly four 
years following the May 1991 treatment for Peyronie's 
disease.  Apart from the spouse's testimony and the purported 
clinical record from December 1991, there is no clinical 
evidence or competent medical opinion that the veteran's 
prostate disorder was either caused or aggravated by any 
action or inaction of the VA physician in May 1991.  

The Board obtained a medical expert opinion to ascertain when 
was a prostate condition first diagnosed and whether it was 
as likely as not that the prostate disorder was caused or 
aggravated by VA treatment in 1990-1991, including any 
treatment for Peyronie's disease.  A response was submitted 
by a physician, the Urology Section Chief of the VA New 
Jersey HCS.  The physician noted that in 1991 the veteran was 
prescribed Vitamin C and Vitamin E, a not unusual regimen 
that was consistent with the standard of care for Peyronie's 
disease.  The examiner also noted that there were no 
complaints of voiding or prostate problems reported in May 
1991, such to suggest prostate pathology in 1991.  There are 
no records of findings on digital examination from that time 
and no findings of an enlarged prostate at that time.  The 
examiner concluded that it was not likely that the veteran's 
prostatic hypertrophy was caused by VA treatment.

Following reopening, the ultimate credibility or weight to be 
accorded such evidence must be determined as a question of 
fact.  See Kightly v. Brown, 6 Vet. App. 200, 205 (1994).  In 
adjudicating the well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant prevails 
in either event.  However, if the weight of the evidence is 
against the appellant's claim, the claim must be denied.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Here, the Board once again notes that there are numerous 
records recently associated with the claims file that have 
been fabricated.  Some examples include the following: (1) 
the handwritten medical records from A.W. Haddox, M.D.; (2) 
several typed statements; and (3) the typed statement from 
Alberto Doria, M.D.

The Board finds these records deceptive for several reasons.  
None of the medical statements were prepared on a physician's 
letterhead, and the signature on the typed statement from Dr. 
Doria does not match the one on the 1993 prescription, which 
is apparently genuine and prepared on authentic letterhead.  
The letterhead for Dr. Doria's October 1991 treatment notes 
is an apparent fabrication.  The Board notes that the street 
name where the doctor's office was located was spelled as 
"Kirt" rather than "Kirk."  The date that the treatment 
was supposedly rendered in December 1991 has clearly been 
altered.  The medical statements from Drs. Doria and Haddox 
also contain many misspelled common medical terms.  
Interestingly, the statement from Dr. Haddox contain 
misspellings of the words "told" as "tolded" and "mask" 
as "masked," an error frequently made in the veteran's own 
personal statements.  And finally, the Board observes that 
the 1955 record from Dr. Haddox contains a notation 
prescribing the veteran Motrin for pain; however, the patent 
for Motrin was first issued to Boots Pure Drug in 1964, 
nearly ten years after the veteran claimed that he first used 
the medication.  See The Merck Index, An Encyclopedia of 
Chemicals, Drugs, and Biologicals 839 (Twelfth edition, 
1996).

Accordingly, the Board considers that the veteran, as the 
sponsor of these records, lacks credibility and attaches no 
probative weight to these obviously altered/forged documents 
for the purpose of adjudicating the claim.  Moreover, the 
October 1991 typed statement from Dr. Doria suggesting a 
connection between the May 1991 VA treatment and the 
veteran's current prostate disorder is without probative 
value.

The statements of the veteran as to his belief that the May 
1991 VA physician's actions caused or aggravated his current 
prostate disorder, are also not competent evidence with 
regard to this issue.  See Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  There is no evidence that he had the 
requisite medical expertise to enter a medical judgment as to 
any relationship between the prior medical treatment and his 
current prostate disorder.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The Board notes that the clinical record from September 1990 
through the complained of treatment in May 1991 is entirely 
silent as to complaints relating to prostate problems or as 
to voiding difficulties.  The Board also observes that such 
records are fairly detailed as to findings pertaining to 
other conditions.  Accordingly, the Board considers the 
documented evidence prepared proximate to the complained of 
treatment more persuasive than any more recently prepared 
statement as to whether such complaints were made.  Moreover, 
the Board is persuaded from such records that a digital 
examination was not afforded in the absence of pertinent 
findings or complaints.

The case turns on the remaining evidence, that being the 
statements and testimony of the veteran's spouse versus that 
of the physician who provided the September 1999 opinion.  
The Board observes that the veteran's spouse's principal 
challenge to the VA treatment in 1991 was the administration 
of oil.  She does not give reasons or a rationale for her 
inference that the treatment was improper.  She seemed to 
advance a bare assertion that the treatment was an illogical 
course of management.  She does not suggest a more accepted 
course of treatment for the condition.  The Board also 
observes that the record does not demonstrate that she 
possesses medical credentials not on a par with a physician.  

Therefore, the Board assigns greater probative weight to the 
September 1999 VA physician's report.  The evidence against 
the appellant's claim in terms of the September 1999 
physician's report is far more probative and of greater 
weight than the opinions offered by the veteran's spouse.  As 
a specialist in urology, he possesses greater knowledge of 
the field and has expressed his opinion in terms of the 
accepted treatments for the complained of conditions and 
given reasons for his conclusions.

Based on this evidence, it is found that the veteran's 
prostate disorder was neither either caused or aggravated by 
any action or inaction of the VA physician in 1990 or May 
1991.  Accordingly, for the reasons and bases given above, 
the preponderance of the evidence is against the claim for 
entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for a prostate disorder, and the appellant is not entitled to 
the application of the benefit of the doubt.  See 38 U.S.C.A. 
§ 5107(b) (West 1991).


ORDER

No new and material evidence having been submitted, the claim 
of entitlement to service connection for a psychiatric 
disorder is denied.

Compensation pursuant to 38 U.S.C.A. § 1151 for a prostate 
disorder is denied. 



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

